Proceeding pursuant to CPLR article 78 to review so much of a determination of respondent Secretary of State, dated February 27,1981, as, after a hearing, held that petitioner had demonstrated incompetency as a real estate broker and suspended his real estate broker’s license for one month, or in lieu thereof, imposed a fine of $1,000. Determination confirmed, insofar as reviewed, and proceeding dismissed on the merits, with costs. The determination is supported by substantial evidence. Furthermore, under the facts and circumstances of the case, the penalty imposed was proper (see Matter of Pell v Board ofEduc., 34 NY2d 222, 233). Thompson, J. P., Bracken, Rubin and Boyers, JJ., concur.